Title: To James Madison from William Montgomery, 13 January 1813
From: Montgomery, William
To: Madison, James


Sir
Philadelphia Jany. 13th. 1813
As an American born citizen I view, with lively interest every passing event. I cannot conceive that much benefit will result from the acquisition of the Canadas—but while in the possession of the British, we may consider them some security for their proper treatment of the rights of our country. As to the Indians, in time of peace they must see that they are at the mercy of the U. States, which will secure us their friendship.
Our country is much divided now with respect to carrying on the war, and it cannot be done without incurring an immense expense—money to a very considerable amount, cannot be obtained on Loan, & taxes, in some parts of the U. States cannot be collected. I observed the extent of the offers of Mr Russell and the reply—Sailors under our Flag and on the Ocean ought to be exempt from impressment, to render our Commerce secure; but not to cover the subjects of any country, when called for. If our Govt. were to pass a Law, with suitable penalties, prohibiting the employment in our service of British Seamen, including those naturalized hereafter, and provide a mode of furnishing our Sailors with a proof of their having been born in such a place, and when naturalized, I say, if this were done, in good sincerity—no more British seamen would come to the U. States to follow the sea, and really we do not want them, but could do better without them. If all our merchant vessels were compelled to take a certain number of apprentices—in a few years we might have a sufficient number of seamen, on whom we could rely. As our language is the same with theirs: the more our commerce is extended, the more our interests will clash. A liberal adjustment of this critical business, may secure the future peace of both countries with each other. If our Govt. were fairly to pursue such a course, and a peace could not be made, then, I presume the war would be supported by a majority in all parts of the Union. A cessation of hostilities, to come at such a settlement, cannot injure us, as it will require five months to collect such an army, on the borders of Canada⟨,⟩ as we ought and must have, to insure succe⟨ss⟩ to our arms—and very little can be done by cruizer⟨s⟩ at this season of the year—indeed I fear that we shall lose more than we shall gain during the winter months. If, sir, you can make a peace on some such terms, I am confident that you will be applauded by 9/10ths. of all the reflecting people of this country. These are my views, dictated in a plain manner, but with feelings warm for the good of my country. If the war must be continued God only knows, what will be the result. My motive in troubling you with my sentiments on this occasion, is love of country, which only actuates—Your Hble. Servt.
Wm. Montgomery
